Exhibit 10.10

October 28, 2010

Igor Bilinsky

Re: Severance Agreement

Dear Igor:

This letter (the “Agreement”) outlines in its entirety your Severance Agreement
with Vical Incorporated (the “Company”), and is the only agreement between you
and the Company regarding the subject of severance payments or other benefits
payable to you upon the termination of your employment with the Company. By
signing this letter, you will be agreeing to the following terms:

Salary Continuation and Severance Benefits. Subject to Mitigation, Vical will a)
continue to pay your base compensation, at the rate then in effect, for up to
six months following the termination of your employment; b) pay on your behalf
one hundred percent of the premium cost for continued group health insurance
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for a
period of up to six months following the termination of your employment; c)
provide you with a suitable (as determined in the sole discretion of the
Company) executive-level outplacement package; and d) accelerate the vesting of
your unvested Stock Awards such that the Stock Awards shall be deemed one
hundred percent vested upon the effective date of the Separation Agreement
(items a)-d) shall be referred to, collectively, as “Severance Benefits”), if,
prior to the expiration of your rights to Severance Benefits as provided below:

 

  1. Vical terminated your employment without your consent for any reason other
than for Cause or death or Disability; or

 

  2. You voluntarily resign your employment for Good Reason.

The salary continuation payments will cease in the event of your death. The
Severance Benefits described herein shall expire on the one (1) year anniversary
of the date of this letter; provided, however, that such rights shall
automatically renew for successive one (1) year periods unless the Company
provides written notice to you at least 90 days prior to the next scheduled
expiration date that such rights will not be renewed.

Section 409A. Notwithstanding anything to the contrary set forth herein, any
Severance Benefits that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with your
termination of employment unless and until you have also incurred a



--------------------------------------------------------------------------------

“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation from Service”), unless the Company reasonably
determines that such amounts may be provided to you without causing you to incur
the additional 20% tax under Section 409A.

It is intended that each installment of the Severance Benefits provided for in
this letter is a separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended that
payments of the Severance Benefits set forth in this letter satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if the Company (or, if applicable, the successor entity
thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and you are, on the date of Separation from
Service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (a) the timing of the Severance Benefits
payments shall be delayed until the earlier to occur of (i) the date that is six
(6) months and one day after your Separation from Service or (ii) the date of
your death (such applicable date, the “Specified Employee Initial Payment
Date”), and (b) the Company (or the successor entity thereto, as applicable)
shall (i) pay to you a lump sum amount equal to the sum of the Severance
Benefits payments that you would otherwise have received through the Specified
Employee Initial Payment Date (including reimbursement for any premiums paid by
you for health insurance coverage under COBRA) if the commencement of the
payment of the Severance Benefits had not been so delayed pursuant to this
section and (ii) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this letter.

Notwithstanding anything to the contrary set forth herein, you shall receive the
Severance Benefits set forth in this Agreement if and only if you duly execute
and return to the Company, within the applicable time period set forth therein
but in no event more than forty-five (45) days following the date of Separation
from Service, a separation agreement containing the Company’s standard form of
release of claims in favor of the Company and other standard provisions,
including, without limitation, those relating to non-disparagement and
confidentiality (the “Separation Agreement”), and permit the release of claims
contained therein to become effective in accordance with its terms (such latest
permitted effective date, the “Separation Agreement Deadline”). If the Company
(or, if applicable, the successor entity thereto) determines that the Severance
Benefits constitute “deferred compensation” under Section 409A, and your
Separation from Service occurs at a time during the calendar year when the
Separation Agreement could become effective in the calendar year following the
calendar year in which your Separation from Service occurs, then regardless of
when the Separation Agreement is returned to the Company and becomes effective,
the Separation Agreement will not be deemed effective any earlier than the
Separation Agreement Deadline. Notwithstanding any other payment schedule set
forth in this Agreement, none of the Severance Benefits will be paid or
otherwise delivered prior to the effective date of the Separation Agreement.
With respect to COBRA payments, you may be required to pay the COBRA premiums
directly until the effective date of the Separation Agreement, and in such case
the Company will reimburse you on the first regular payroll pay day following
the effective date of the Separation Agreement for the payments that the Company
would have otherwise made had the payments not been delayed.



--------------------------------------------------------------------------------

Except to the extent that payments may be delayed until the Specified Employee
Initial Payment Date pursuant to the preceding paragraph, on the first regular
payroll pay day following the effective date of the Separation Agreement, the
Company will pay you the Severance Benefits you would otherwise have received
pursuant to this letter on or prior to such date but for the delay in payment
related to the effectiveness of the Separation Agreement, with the balance of
the Severance Benefits being paid as originally scheduled.

Parachute Payments. If any payment or benefit (including the Severance Benefits)
that you would receive in connection with a change in control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Payment are
paid to you, which of the following two alternative forms of payment would
maximize your after-tax proceeds: (i) payment in full of the entire amount of
the Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that you receive the largest payment possible without the imposition of the
Excise Tax (a “Reduced Payment”), whichever amount results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company shall cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes).
If a Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and you shall have no rights to
any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to you. In the event
that acceleration of compensation from your equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant.

The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the change in control
shall make all determinations required to be made hereunder. If the firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control, the Company shall appoint a
nationally recognized independent professional firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such firm required to be made hereunder.

The firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and you within thirty (30) calendar days after the date on which your right to a
Payment is triggered (if requested at that time by the Company or you) or such
other time as requested by the Company or you. If the firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and you with a
statement reasonably acceptable to you that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the firm made
hereunder shall be final, binding and conclusive upon the Company and you.



--------------------------------------------------------------------------------

Definitions.

 

1. Cause shall mean i) the sustained inadequate performance of your duties, as
determined by the Company in its sole discretion; ii) a failure to perform your
duties, other than a failure resulting from complete or partial incapacity due
to physical or mental illness or impairment; iii) gross misconduct or fraud, or
conviction of, or a plea of “guilty” or “no contest” to, a felony.

 

2. Disability shall mean that you, at the time your employment is terminated,
have performed substantially none of your duties under this Agreement for a
period of not less than three consecutive months as the result of your
incapacity due to physical or mental illness.

 

3. Good Reason shall mean that you have incurred a material reduction in your
authority or responsibility or a reduction in base salary of more than 25%.
Notwithstanding the foregoing, a resignation for Good Reason shall only occur
if: (1) you notify the Company in writing, within 60 days after the occurrence
of one of the foregoing events, specifying the event(s) constituting “good
reason” and that you intend to terminate your employment no earlier than 30 days
after providing such notice; (2) the Company does not cure such condition within
30 days following its receipt of such notice or states unequivocally in writing
that it does not intend to attempt to cure such condition; and (3) you resign
from employment within 30 days following the end of the period within which the
Company was entitled to remedy the condition constituting “good reason” but
failed to do so.

 

4. Mitigation shall mean the salary continuation payments described in the
section above titled “Salary Continuation and Severance Benefits” shall be
reduced on a dollar-for- dollar basis by any other compensation earned by you
for personal services performed as an employee or independent contractor during
the six-month period following the termination of your employment, including
(without limitation) deferred compensation. Additionally, the Company’s
obligation to pay on your behalf one-hundred percent of the applicable COBRA
premium for continued health insurance shall cease effective upon the date upon
which you become eligible to enroll for group health insurance provided or
sponsored by any other employer. You will apply your best efforts to seek and
obtain other employment or consulting engagements, whether on a full or
part-time basis during such six-month period in order to mitigate the Company’s
obligations. At reasonable intervals, you will report to Vical with respect to
such efforts and any compensation earned during such six-month period.

 

5. Stock Awards shall mean all outstanding stock options, restricted stock, and
other equity awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of Company stock issued upon
exercise thereof. However, Stock Awards does not include stock awards issued
under or held in any plan sponsored by the Company that is intended to be
qualified under Section 401(a) of the Internal Revenue Code (e.g., the Company’s
401(k) plan).

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to conflicts of law
principles.



--------------------------------------------------------------------------------

This Agreement constitutes the complete, final and exclusive embodiment of the
entire Agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein. It may not be
modified except in a writing signed by you and the Chief Executive Officer of
the Company.

Please sign this Agreement and return it to the Company at your earliest
convenience.

Sincerely,

 

VICAL INCORPORATED

By:

 

        /S/    VIJAY B. SAMANT

 

        Vijay B. Samant

 

        President and Chief Executive Officer

ACCEPTED AND AGREED:

 

/S/    IGOR BILINSKY

Igor Bilinsky